Citation Nr: 9929288	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to 
August 1972.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from November 1997 rating decisions of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant has a high school education and has had 
occupational experience as a security guard and a federal 
police officer.  

2.  The appellant's service-connected disability precludes 
him from securing or following substantially gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSION OF LAW

A total disability rating for compensation purposes based on 
individual unemployability is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the veteran has 
presented a claim, which is plausible.  All relevant facts 
have been properly developed.  VA has completed its duty to 
assist the veteran in the development of this claim.  See 38 
U.S.C.A. § 5107(a).  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any non-service-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1998).  

Under 38 C.F.R. § 4.16(a) (1998), specific schedular 
standards must be met in order to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  Those criteria are as 
follows:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided 
[t]hat, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (1998).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a fact found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (1998).  

The July 1987 income and net worth statement shows that the 
veteran completed high school.  He had work experience as a 
security guard.  His DD214 indicated that during service he 
had experience as a military police detective.  The appellant 
reported last working on a full-time basis in 1986.

The appellant is service connected for residuals of a low 
back injury, evaluated as 60 percent disabling.  Based on 
this rating, the appellant has a disability ratable at 60 
percent.  Therefore, he definitely meets the schedular 
requirements for consideration for a total disability rating 
based on individual unemployability.  See 38 C.F.R. § 4.16(a) 
(1998).  

The Court has held that the record must reflect some factor, 
which takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15 (1992)).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Ibid.  "A high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the can find employment."  Ibid.  
Moreover, the veteran's advancing age and non-service-
connected disabilities may not be considered.  See 38 C.F.R. 
§§ 3.341(a), 4.19 (1998);  Van Hoose, 4 Vet. App. at 363; 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

At the March 1997 VA examination the veteran complained of 
constant low back pain across the lower back and down the 
left buttock and lateral side of the left leg with associated 
numbness and tingling all the way down to his left foot.  The 
veteran walked with an asymmetric gait and a cane in the 
right hand and then he changed the cane to the left hand.  He 
said he that he alternated hands to reduce the weight-bearing 
pain.  

Upon examination the veteran displayed some objective signs 
of pain during walking from the waiting area down to the 
examining room, perhaps 100 feet.  He had difficulty standing 
and going.  His gait had decreased speed and step, and the 
stride length also was decreased as well as the foot 
clearance.  He also had some difficulty getting up and going, 
turning and sitting down again.  His carriage was normal and 
his posture was normal.  

Both lower extremities were equal without discrepancy.  There 
was no atrophy and the thighs and calves were equal.  The 
straight leg raising was positive at 90 degrees bilaterally 
and the deep tendon reflexes were average bilaterally.  

The lumbosacral spine, by inspection, revealed a moderate 
scoliosis with convexity down to the left side.  The range of 
motion of the lumbosacral spine was restricted due to pain as 
follows: flexion 30 degrees, extension 0 degrees, lateral 
flexion to the right and to the left 15 degrees, and rotation 
25 degrees bilaterally.  

There was a one-inch, straight, flat, white, well healed, 
surgical scar running along the midline at the level of L5.  

There were some sensorial changes as numbness and tingling 
along the lateral aspect of the left lower extremity and on 
the dorsum of the left foot.  Also, the left gluteal area was 
having the same paresthesia.  The examiner believed this 
might have corresponded to the S1 dermatome.  

X-ray of the lumbosacral spine revealed mild to moderate 
scoliosis of the lumbar spine with convexity to the left.  
The pedicles were intact.  There were signs of degenerative 
arthritic changes seen at L5-S1 level with narrowing of the 
joint spaces and also spur formation anteriorly and 
posteriorly at this level.  Spinal stenosis was not excluded 
at this level.  X-ray of the left hip revealed mild 
degenerative joint disease.  There was no evidence of bony 
fracture or subluxation.  

The diagnoses were chronic low back pain with status post low 
back surgery and radiological evidence of degenerative joint 
disease of the lumbar spine with narrowing of L5-S1 disk 
space.  Left sciatic peripheral neuropathy was probably 
involving the dermatome S1.  Mild degenerative joint disease 
at the level of the left hip joint per X-rays in March 1997.  

On his April 1997 VA Form 21-8940, Veteran's Application 
Increased Compensation Based On Unemployability, the veteran 
wrote that in September 1986 his back had become such a 
problem that he could not continue working.  He indicated 
that the company placed him on medical leave.  The veteran 
asserted that the doctors told him that he was not going to 
be able to continue because he could not stand or sit for any 
length of time.  

The Board has determined that the evidence of record, 
including the March 1997 VA examination report findings and 
the veteran's contentions support a finding that the 
appellant is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability, without regard to advancing age or to his non-
service-connected disability.  

The appellant has severe pain in his lower back, which 
radiates to left right leg.  In the March 1997 VA examination 
report, the examiner stated that the appellant had difficulty 
standing and going.  His gait had decreased speed and step, 
and the stride length also was decreased as well as the foot 
clearance.  He also had some difficulty getting up and going, 
turning and sitting down again.  The veteran displayed some 
objective signs of pain during walking from the waiting area 
down to the examining room, perhaps 100 feet.  His passive 
and active ranges of motion were severely limited.  Range of 
motion was 30 degrees of flexion, 0 degrees of extension, and 
15 degrees of right and left bending.  There were some 
sensorial changes as numbness and tingling along the lateral 
aspect of the left lower extremity and on the dorsum of the 
left foot.  Also, the left gluteal area was having the same 
paresthesia.  

A total rating based upon individual unemployability due to 
service-connected disabilities is warranted "when there is 
present any impairment in mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a) 
(1998).  However, in determining whether a particular veteran 
is unemployable, the Board must also give "full 
consideration . . . to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disability."  38 C.F.R. § 4.15 (1998).  Furthermore, the 
Board must consider the effects of the veteran's service-
connected disability or disabilities in context of his 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412- 13 (1992).  

In this case, the marked restrictions due to the veteran's 
low back disability render him incapable of securing or 
following even sedentary employment for prolonged periods of 
time.  The Board finds that the "average person" would be 
unable to follow a substantially gainful occupation based on 
the restrictions attendant upon this appellant's service- 
connected residuals of a low back injury.  At the very least, 
there is a balance of positive and negative evidence on this 
issue.  Applying the benefit of the doubt under 38 U.S.C.A. § 
5107(b) (West 1991), the Board finds that the appellant is 
totally disabled based on individual unemployability due to 
his service-connected disability.  


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is granted, subject to the 
controlling regulations applicable to the payment of monetary 
awards.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

